UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 18, 2012 AGR Tools, Inc. (Exact name of registrant as specified in its charter) Nevada 98-0480810 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 3500 Fairmount Street, Suite 501, Dallas, Texas 75219 (Address of principal executive offices) (Zip Code) 936-539-5744 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07—Submission of Matters to a Vote of Security Holders. AGR Tools, Inc. (the “Company”) submitted several items to shareholders to approve by an action taken by consent in lieu of a meeting (the “Actions”). The Company's stockholders approved the Actions listed below, such Actions are described in detail in the Company's definitive proxy statement for the Actions filed with the Securities and Exchange Commission on May 11, 2012. The final votes on the Actions are follows: PROPOSAL 1: TO AUTHORIZE 50,000, Number of Votes Entitled to be Cast Votes For Votes Against Votes Abstaining Broker None Votes 0 0 0 PROPOSAL 2: TO INCREASE THE AUTHORIZED SHARES OF COMMON STOCK FROM 200,000,,000,000 Number of Votes Entitled to be Cast Votes For Votes Against Votes Abstaining Broker None Votes 0 0 0 PROPOSAL 3: TO AUTHORIZE OUR BOARD OF DIRECTORS TO EFFECT A REVERSE STOCK SPLIT OF OUR OUTSTANDING COMMON STOCK AT A RATIO OF 500:1 Number of Votes Entitled to be Cast Votes For Votes Against Votes Abstaining Broker None Votes 0 0 0 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. AGR TOOLS, INC. By: /s/ Vern Wilson Vern Wilson Chief Executive Officer Date: May 21, 2012 3
